 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Security Agreement”) is made as of April 27, 2018
by and between SUNWORKS INC., a Delaware corporation, whose address is 1030
Winding Creek Road, Suite 100, Roseville, California 95678 (“Obligor”) and
CROWDOUT CAPITAL, LLC, a Texas limited liability company, whose address is 1010
Land Creek Cove, Austin, Texas 78746 (“Secured Party”). Obligor and Secured
Party may be hereinafter referred to singularly as a “Party” or collectively as
the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Obligor and Secured Party have entered into that certain Loan Agreement
dated as of even date herewith (“Loan Agreement”) pursuant to which Secured
Party has agreed to lend to Obligor, and Obligor has agreed to pay the Secured
Party, the amounts outstanding under that certain Promissory Note made by
Obligor as of even date herewith for the benefit of Secured Party in the
original principal amount of Three Million and No/100 Dollars ($3,000,000)
(“Promissory Note”). All capitalized terms used herein and not otherwise defined
shall have the meaning set forth in the Loan Agreement;

 

WHEREAS, pursuant to the Loan Agreement and the Promissory Note, and as a
material inducement for Secured Party to enter into the same, Obligor has agreed
to grant Secured Party a first priority security interest in certain assets of
Obligor, as more fully set forth herein, in the Promissory Note, and in the Loan
Agreement; and

 

WHEREAS, this Security Agreement is the Security Agreement referenced in the
Loan Agreement.

 

NOW, THEREFORE, it is hereby agreed by the Parties as follows:

 

1. Defined Terms.

 

As used in this Security Agreement, the following terms shall have the following
meanings:

 

“Collateral” has the meaning specified in Section 2.

 

“Excluded Property” means all property of Obligor subject to a Permitted Lien.

 

“Event of Default” has the meaning specified in Section 10.

 

“Proceeds” means all proceeds of, and all other profits, rentals or receipts, in
whatever form, arising from the collection, sale, lease, exchange, assignment,
licensing or other disposition of, or realization upon, Collateral, including,
without limitation, all claims of Obligor against third parties for loss of,
damage to or destruction of, or for proceeds payable under, or unearned premiums
with respect to, policies of insurance in respect of, any Collateral, and any
condemnation or requisition payments with respect to any Collateral, in each
case whether now existing or hereafter arising.

 

“Receivables” means all “accounts”, “chattel paper”, “instruments”, “documents”,
“general intangibles” (including “payment intangibles”) (as each such term is
defined in the UCC) and other obligations owed to Obligor of any kind, now or
hereafter existing, whether or not arising out of or in connection with the sale
or lease of goods or the rendering of services, and whether or not evidenced by
a written agreement, and all rights now or hereafter existing in and to all
security agreements, leases, and other contracts including support agreements
(as such term is defined in the UCC) (all such written or unwritten agreements,
security agreements, leases and other contracts, including all support
agreements, being the “Related Contracts”), securing or otherwise relating to
any such accounts, chattel paper, instruments, documents, general intangibles or
other obligations.

 

   

 

 

“Secured Liabilities” means the Obligations, together with:

 

(i) any modification, renewal or extension of or increase in any such
Obligations;

 

(ii) any claim for damages or restitution in the event of rescission of any such
Obligations or otherwise in connection with the Loan Documents;

 

(iii) any claim against Obligor flowing from the recovery by Obligor of a
payment or discharge in respect of any such Obligations on grounds of preference
or otherwise; and

 

(iv) any amounts that would be included in any of the foregoing but for any
discharge, non-provability, unenforceability or non-allowability of the same in
any insolvency, bankruptcy or other proceedings.

 

“Security Interest” means the security interest granted in accordance with
Section 2, as well as all other security interests created or assigned as
additional Collateral for the Secured Liabilities in accordance with the
provisions of this Security Agreement or otherwise.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of Texas; provided that if by reason of mandatory provisions of law, the
perfection or the effect of perfection or non-perfection of the Security
Interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of Texas, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions of this Security Agreement relating to such perfection or effect of
perfection or non-perfection.

 

2. Security Interest.

 

(a) In order to secure the full and punctual payment of the Secured Liabilities
in accordance with the terms of the Loan Documents, Obligor hereby grants and
assigns to the Secured Party a continuing security interest in and to all right,
title and interest of Obligor in all of Obligor’s property, including but not
limited to the following property, whether now owned or existing or hereafter
acquired or arising and regardless of where located (all being collectively
referred to as the “Collateral”):

 

(i) Accounts. All accounts (as such term is defined in Article 9 of the UCC)
whether now owned or existing or hereafter arising or acquired by Obligor, and
all returned or repossessed goods arising from or relating to any such accounts,
or other proceeds of any sale, lease or other disposition of inventory, and
expressly including all notes, drafts, acceptances, instruments and chattel
paper arising from any of the foregoing, and all refunds and rights to
reimbursement.

 

(ii) Inventory. All inventory (as such term is defined in Article 9 of the UCC),
including all goods, merchandise, raw materials, work in process, finished goods
and other tangible personal property, wheresoever located, whether now owned or
existing or hereafter arising or acquired by Obligor, and (a) leased by Obligor
as lessor, (b) held for sale or lease or furnished or to be furnished under
contracts for service, (c) furnished by Obligor under a contract of service, or
(d) used or consumed in Obligor’s business, and all additions and accessions
thereto and all purchase orders, leases and contracts with respect thereto and
all documents of title evidencing or representing any part thereof, and all
products and proceeds thereof, whether in the possession of Obligor, a
warehouseman, a bailee, or any other person.

 

(iii) Fixtures. All fixtures (as such term is defined in Article 9 of the UCC)
and appurtenances thereto, whether now owned or existing or hereafter arising or
acquired by Obligor, and such other goods, chattels, fixtures, equipment and
personal property affixed or in any manner attached to the real estate and/or
building(s) or structure(s), including all attachments, appurtenances, additions
and accessions thereto and replacements thereof and articles in substitution
therefor, howsoever attached or affixed (together with all tools, components,
parts and equipment now or hereafter added to or used in connection with the
foregoing).

 

   2

 

 

(iv) Equipment. All equipment (as such term is defined in Article 9 of the UCC)
of every nature and description whatsoever, whether now owned or existing or
hereafter arising or acquired by Obligor, including all appurtenances and
additions and accessions thereto and substitutions therefor and replacements
thereof, wheresoever located, including all tools, parts, components and
accessories used in connection therewith, and expressly including all vehicles,
rolling stock, and goods (as such term is defined in Article 9 of the UCC) other
than inventory, farm products and consumer goods.

 

(v) General Intangibles. All general intangibles (as such term is defined in
Article 9 of the UCC) and other personal property, whether now owned or existing
or hereafter arising or acquired by Obligor, and expressly including any
personal property, including things in action, other than accounts, chattel
paper, commercial tort claims, deposit accounts, documents, goods, instruments,
investment property, letter of credit rights, letters of credit, money, oil, gas
or other minerals before extraction. The term “general intangibles” includes (a)
payment intangibles (as such term is defined in Article 9 of the UCC), (b)
software (as such term is defined in Article 9 of the UCC), (c) all patents,
copyrights, trademarks, service marks, processes, formulae, know-how,
prototypes, samples, plans, scientific and/or technical information, trade
secrets, confidential or proprietary information, items under development, in
application or other “pending” status, and all other items of a similar nature
used in the conduct of Obligor’s business, and (d) all benefits, rights, titles
and interests under all partnership, joint venture and other corporation
agreements between or among Obligor and any other party (but none of Obligor’s
liabilities or obligations with respect thereto); however, the term “general
intangibles” shall not include any swap agreement (as defined in 11 U.S.C. Sec.
101) with Secured Party.

 

(vi) Chattel Paper. All chattel paper (as such term is defined in Article 9 of
the UCC), whether now owned or existing or hereafter arising or acquired by
Obligor.

 

(vii) Instruments. All instruments (as such term is defined in Article 9 of the
UCC), including promissory notes, whether now owned or existing or hereafter
arising or acquired by Obligor.

 

(viii) Documents. All documents (as such term is defined in Article 9 of the
UCC) whether now owned or existing or hereafter arising or acquired by Obligor.

 

(ix) Letter of Credit Rights. All letter of credit rights (as such term is
defined in Article 9 of the UCC) whether now owned or existing or hereafter
arising or acquired by Obligor.

 

(x) Deposit Accounts. All deposit accounts (as such term is defined in Article 9
of the UCC), whether now owned or existing or hereafter arising or acquired by
Obligor, and expressly including without limitation all cash, money, property,
deposit accounts, accounts, securities, documents, chattel paper, claims,
demands, instruments, items or deposits of Obligor, now held or hereafter coming
within Secured Party’s custody or control, including without limitation, all
certificates of deposit and other depository accounts, whether such have matured
or the exercise of Secured Party’s rights results in loss of interest or
principal or other penalty on such deposits, but excluding deposits subject to
tax penalties if assigned.

 

   3

 

 

(xi) Pledged Equity. All Capital Securities of Obligor (the “Pledged Equity”).

 

(xii) Proceeds. All of the Proceeds of the foregoing.

 

(b) Notwithstanding anything to the contrary contained in clauses (a) above, the
security interest created by this Agreement shall not extend to Excluded
Property.

 

(c) The Security Interest is granted as security only and shall not subject the
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of Obligor with respect to any of the Collateral or any transaction in
connection therewith.

 

(d) The inclusion of Proceeds in this Security Agreement does not authorize
Obligor to sell, dispose of or otherwise use the Collateral in any manner not
specifically authorized hereby.

 

3. Representations and Warranties. Obligor represents and warrants as follows:

 

(a) The exact legal name of Obligor, as the legal name appears in Obligor’s
Certificate of Formation as of the date of this Security Agreement, is as set
forth in the introductory paragraph of this Security Agreement. Obligor has no
other trade name, assumed name or alias other than as set forth in the
introductory paragraph of this Security Agreement.

 

(b) The place of business or, if any Obligor has more than one place of
business, the chief executive office is located at the address of Obligor
specified in the introductory paragraph of this Security Agreement.

 

(c) The office where Obligor keeps its records concerning the Receivables, and
all originals of all chattel paper which evidence Receivables, is located at the
address of Obligor specified in Section 3(b) of this Security Agreement. None of
the Receivables are evidenced by a promissory note or other instrument.

 

(d) Obligor owns its Collateral free and clear of any Lien (except for Permitted
Liens). No effective financing statement or other instrument similar in effect
covering all or any part of such Collateral is on file in any recording office
except for the filing by Secured Party.

 

(e) This Security Agreement creates a valid security interest and when the
financing statements have been filed in the appropriate offices, will create a
perfected first priority security interest in the Collateral securing the
payment of the Secured Liabilities.

 

(f) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority is required either (i) for the grant by Obligor
of the Security Interest or for the execution, delivery or performance of this
Security Agreement thereby, or (ii) for the perfection of or the exercise by the
Secured Party of its rights and remedies under this Security Agreement,
including without limitation, the filing of a UCC-1 financing statement.

 

(g) Obligor is a corporation duly organized and validly existing under the laws
of the State of Delaware, qualified to do business in all jurisdictions in which
the nature of the business conducted by Obligor makes such qualification
necessary and where failure so to qualify would not have a Material Adverse
Effect.

 

(h) Obligor is not in violation of any applicable Legal Requirements, which
violations, individually or in the aggregate, would materially affect Obligor’s
performance of any obligation under the Loan Documents to which it is a party;
there is no litigation before any Governmental Authorities now pending or (to
Obligor’s Knowledge) threatened against Obligor which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.

 

   4

 

 

(i) Obligor is the holder of all governmental approvals, permits and licenses
required to permit Obligor to conduct its business as currently conducted and to
enter into and perform Obligor’s obligations under the Loan Documents to which
it is a party.

 

(j) None of the execution and delivery of this Security Agreement, the
consummation of the transactions contemplated in this Security Agreement, or
compliance with the terms and provisions of this Security Agreement will
conflict with or result in a breach of, or require any consent under, Obligor’s
Organizational Documents, or any applicable Legal Requirements, or any agreement
or instrument to which Obligor is a party or by which Obligor is bound or to
which Obligor or any of its assets are subject, or constitute a default under
any such agreement or instrument.

 

(k) Obligor has all necessary power and authority to execute, deliver and
perform Obligor’s obligations under this Security Agreement; Obligor’s
execution, delivery and performance of this Security Agreement has been duly
authorized by all necessary action on Obligor’s part; and this Security
Agreement has been duly and validly executed and delivered by Obligor and
constitutes Obligor’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

4. Places of Business. Obligor will notify the Secured Party promptly of the
addition or discontinuance of any place of business or any change in the address
of its principal or any other place of business. None of the Collateral shall be
removed from Obligor’s principal place of business set forth in the introductory
paragraph of this Security Agreement or the other locations set forth on
Schedule 5.10 to the Loan Agreement, as from time to time supplemented, unless
the Secured Party is given thirty (30) days prior written notice of such
removal, which notice shall state the location or locations to which said
Collateral will be removed, or Obligor shall have paid all amounts relating to
the purchase price of such Collateral. Obligor warrants that all of its
Collateral is and shall continue to be located at the locations set forth herein
or such other locations of which the Secured Party receives notice in accordance
with this Section.

 

5. Encumbrances. Obligor will not create, incur, assume, or suffer to exist now
or at any time throughout the duration of the term of this Security Agreement,
any Lien (except for Permitted Liens) against the Collateral, whether now owned
or hereafter acquired. Obligor will notify the Secured Party of any Lien (other
than Permitted Liens) securing an obligation against the Collateral, and will
defend the Collateral against any such Lien.

 

6. Maintenance of Collateral. Obligor shall preserve its Collateral for the
benefit of the Secured Party. Without limiting the generality of the foregoing,
Obligor shall:

 

(a) make all repairs, replacements, additions and improvements to its equipment
necessary to prevent the deterioration or loss thereof;

 

(b) preserve all of its beneficial contract rights to the extent commercially
reasonable;

 

(c) in conjunction with, and at the direction of, the Secured Party, take
commercially reasonable steps to collect all of its Receivables; and

 

(d) pay all taxes, assessments or other charges on its Collateral when due,
unless the amount or validity of such taxes, assessments or charges are being
contested in good faith by appropriate proceedings and reserves have been
deposited with the Secured Party with respect thereto.

 

   5

 

 

7. Additional Provisions Concerning the Collateral.

 

(a) Obligor authorizes the Secured Party to file, without the signature of
Obligor, where permitted by law, one or more financing or continuation
statements, and amendments thereto, relating to the Collateral, all in the
discretion of the Secured Party.

 

(b) If there is an Event of Default, Obligor hereby irrevocably appoints the
Secured Party as its attorney-in-fact (which power of attorney is coupled with
an interest) and proxy, with full authority in the place and stead of Obligor
and in its name or otherwise, from time to time in the Secured Party’s
discretion, to take any action or execute any instrument which the Secured Party
may deem necessary or advisable to accomplish the purposes of this Security
Agreement, including, without limitation: (i) to obtain and adjust insurance
required to be paid to the Secured Party pursuant to Section 8 hereof; (ii) to
ask, demand, collect, sue for, recover, compound, receive and give acquittance
and receipts for moneys due and to become due under or in respect of any of the
Collateral; (iii) to receive, endorse, and collect any checks, drafts or other
instruments, documents, and chattel paper in connection with clause (i) or
clause (ii) above; (iv) to sign Obligor’s names on any invoice or bill of lading
relating to any account, on drafts against customers, on schedules and
assignments of accounts, on notices of assignment, financing statements and
other public records, on verification of accounts and on notices to customers
(including notices directing customers to make payment directly to the Secured
Party); (v) during the continuation of an Event of Default hereunder, to notify
the postal authorities to change the address for delivery of its mail to an
address designated by the Secured Party, to receive, open and process all mail
addressed to Obligor; (vi) to send requests for verification of accounts to
customers; and (vii) to file any claims or take any action or institute any
proceedings which the Secured Party may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Secured Party with respect to any of the Collateral. Obligor hereby ratifies and
approves in advance all acts of said attorney, and so long as the attorney acts
in good faith and without gross negligence or willful misconduct, the attorney
shall have no liability to Obligor for any act or omission as to such attorney.

 

(c) If Obligor fails to perform any agreement relating to the Collateral
contained herein, the Secured Party may perform, or cause performance of, such
agreement or obligation, and the reasonable costs and expenses of the Secured
Party incurred in connection therewith shall be payable by Obligor immediately
upon demand by Secured Party, shall bear interest at the Default Interest Rate
from the date incurred until paid and shall be fully secured hereby.

 

(d) The powers conferred on the Secured Party hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon the Secured
Party to exercise any such powers. Except for the safe custody of any Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Secured Party shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.

 

(e) Anything herein to the contrary notwithstanding, (i) Obligor shall remain
liable under any contracts and agreements relating to the Collateral, to the
extent set forth therein, to perform all of its obligations thereunder, to the
same extent as if this Security Agreement had not been executed; (ii) the
exercise by the Secured Party of any of its rights hereunder shall not release
Obligor from any of their obligations under the contracts and agreements
relating to the Collateral; and (iii) the Secured Party shall not have any
obligation or liability by reason of this Security Agreement under any contracts
and agreements relating to the Collateral, nor shall the Secured Party be
obligated to perform any of the obligations or duties of Obligor thereunder or
to take any action to collect or enforce any claim for payment assigned
hereunder.

 

(f) Until the Secured Liabilities are paid in full, Obligor agrees that Obligor
will (i) preserve its company existence and not without the prior written
consent of Secured Party, in one transaction or a series of related
transactions, convert to a different type of entity, merge into or consolidate
with any other entity, or sell all or substantially all of its assets; (ii) not
change the state of Obligor’s organization without the prior written consent of
Secured Party; and (iii) not change Obligor’s name or identity in any manner
without the prior written consent of Secured Party, in each case except as
otherwise permitted under the Loan Agreement.

 

   6

 

 

8. Insurance. Obligor shall at all times maintain all Insurance Policies
required by the Loan Agreement.

 

9. Fixtures. It is the intention of the Parties hereto that none of the
equipment or other property securing the Secured Liabilities hereunder shall
become fixtures.

 

10. Default. An “Event of Default” as defined in the Loan Agreement shall
constitute an Event of Default hereunder.

 

11. Remedies.

 

(a) Upon the occurrence of an Event of Default and at any time or times during
the continuance thereof, unless such Event of Default shall have been waived in
writing by the Secured Party, and subject to the provisions of applicable law,
the Secured Party may exercise any one or more of the following remedies:

 

(i) The Secured Party shall have full power and authority to sell or otherwise
dispose of the Collateral or any part thereof. Any such sale or other
disposition, subject to the provisions of applicable law, may be by public or
private proceedings and may be made by one or more contracts, as a unit or in
parcels, at such time and place, by such method, in such manner and on such
terms as the Secured Party may determine. Except as required by law, such sale
or other disposition and such notice will be deemed to have been sufficiently
given if such notice is hand-delivered or mailed postage prepaid, at least
fifteen (15) days before the time of such sale or other disposition, to Obligor
at its address as specified in the Security Agreement. To the extent permitted
by law, the Secured Party may buy any or all of the Collateral upon any sale
thereof. To the extent permitted by law, upon any such sale or sales, the
Collateral so purchased shall be held by the purchaser absolutely free from any
claims or rights of whatsoever kind or nature, including any claim of redemption
and any similar rights being hereby expressly waived and released by Obligor. In
connection with any such sale, the Secured Party shall be permitted to limit its
warranties to the maximum extent provided in the UCC. After deducting all
reasonable costs and expenses of collection, custody, sale or other disposition
or delivery (including legal costs and reasonable attorneys’ fees) and all other
charges due against the Collateral, the residue of the proceeds of any such sale
or other disposition shall be applied to the payment of the Secured Liabilities,
except as otherwise provided by law or directed by any court of competent
jurisdiction, and any surplus after the payment in full of the Secured
Liabilities shall be returned to Obligor, except as otherwise provided by law or
any such court. Obligor shall be liable for any deficiency in payment of the
Secured Liabilities, including all reasonable costs and expenses of collection,
custody, sale or other disposition or delivery and all other charges due against
the Collateral, as herein enumerated.

 

(ii) The Secured Party may notify a debtor of Obligor to make payment to the
Secured Party whether Obligor or the Secured Party were previously making
collections on any of the accounts receivable, and the Secured Party may also
take control of any proceeds from any Collateral.

 

(iii) Upon the occurrence and during the continuance of an Event of Default,
with or without notice, the Secured Party is authorized to offset and charge
against any other credits and obligations owed by the Secured Party to Obligor
under the Loan Documents, any amount for which Obligor may become obligated to
the Secured Party at any time, whether under the Promissory Note or otherwise.
The obligations secured by the Security Interest granted and by the Secured
Party’s right of offset includes all obligations of any kind or type now or
hereafter arising, owed by Obligor to the Secured Party, whether liquidated or
unliquidated, direct or indirect, contingent or not.

 

   7

 

 

(iv) The Secured Party may commence proceedings in any court of competent
jurisdiction for the appointment of a receiver (which term shall include a
receiver-manager) of the Collateral or of any part thereof or may by instrument
in writing appoint any person to be a receiver of the Collateral or any part
thereof and may remove any receiver so appointed by the Secured Party and
appoint another in his stead; and any such receiver appointed by instrument in
writing shall have power (a) to take possession of the Collateral or any part
thereof, (b) to carry on the business of Obligor, (c) to borrow money on the
security of the Collateral in priority to this Security Agreement to the extent
required for the maintenance, preservation or protection of the Collateral or
any part thereof or for the carrying on of the business of Obligor, and (d) to
sell lease or otherwise dispose of the whole or any part of the Collateral at
public auction, by public tender or by private sale, either for cash or upon
credit, at such time and upon such terms and conditions as the receiver may
determine; provided that any such receiver shall be deemed the agent of Obligor
and the Secured Party shall not be in any way responsible for any misconduct or
negligence of any such receiver.

 

(v) The Secured Party shall have all other rights and remedies of a secured
party provided under the UCC.

 

(vi) The Secured Party shall have all other rights and remedies allowed at law
and/or in equity.

 

(vii) The Secured Party shall have all other rights and remedies set forth in
the Loan Agreement.

 

(b) It is provided, however, that in the Secured Party’s efforts in collection
on the Collateral, Obligor shall be liable and responsible for any deficiency.

 

(c) Upon the occurrence of an Event of Default and at any time or times during
the continuance thereof, unless such Event of Default shall have been waived in
writing by the Secured Party, and subject to the provisions of applicable Legal
Requirements, Obligor hereby grants Secured Party an irrevocable proxy and power
of attorney to exercise all voting rights, which proxy and power of attorney
shall be effective upon the occurrence of an Event of Default and is coupled
with an interest and is thus irrevocable, to vote the Pledged Equity for all
purposes. Upon the request of Secured Party, Obligor shall deliver to Secured
Party such further evidence of such irrevocable proxy and power of attorney to
exercise the voting rights as Secured Party may request.

 

12. Limitation on Duty of the Secured Party in Respect of Collateral. The powers
conferred on the Secured Party under this Security Agreement are solely to
protect the Secured Party’s interests in the Collateral and shall not impose any
duty upon the Secured Party to exercise any such powers. Except for reasonable
care in the custody of any Collateral in the Secured Party’s possession and the
accounting for moneys actually received by the Secured Party under this Security
Agreement, the Secured Party shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Secured Party shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in the Secured Party’s possession if the Collateral is accorded
treatment substantially equal to that which the Secured Party accords its own
property, it being understood that the Secured Party shall not be liable or
responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other bailee selected by
the Secured Party in good faith. Except as otherwise expressly provided in this
Section 12, Obligor has the risk of loss of the Collateral. Further, the Secured
Party has no duty to collect any income accruing on the Collateral or to
preserve any rights relating to the Collateral. The Secured Party shall have no
obligation to clean up or otherwise prepare the Collateral for sale.

 

   8

 

 

13. Concerning Secured Party. In furtherance and not in derogation of the
rights, privileges and immunities of the Secured Party:

 

(a) The Secured Party is authorized to take all such action as is provided to be
taken by the Secured Party under this Security Agreement and all other action
reasonably incidental thereto. As to any matters not expressly provided for in
this Security Agreement (including the timing and methods of realization upon
the Collateral), the Secured Party shall act or refrain from acting in the
Secured Party’s sole reasonable discretion.

 

(b) The Secured Party shall not be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Security Interests in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
the Secured Party’s part under this Security Agreement. The Secured Party shall
have no duty to ascertain or inquire as to the performance or observance of any
of the terms of this Security Agreement by Obligor.

 

14. Payment of Taxes, Charges, Etc. The Secured Party, at its option, after
written notice to Obligor, may discharge any Lien (other than Permitted Liens)
upon the Collateral or otherwise protect the value thereof. All such
expenditures incurred by the Secured Party shall become payable by Obligor to
the Secured Party upon demand, shall bear interest at the rate then applicable
to the Obligations from the date incurred to the date of payment, and shall be
secured by the Collateral.

 

15. Waivers. To the extent permitted by law, Obligor hereby waives demand for
payment, notice of dishonor or protest and all other notices of any kind in
connection with the Secured Liabilities except notices required hereby, by law
or by any other agreement between Obligor and the Secured Party. The Secured
Party may release, supersede, exchange or modify any Collateral or security
which it may from time to time hold and may release, surrender or modify the
liability of any third party without giving notice hereunder to Obligor. Such
modifications, changes, renewals, releases or other actions shall in no way
affect Obligor’s obligations hereunder.

 

16. Transfer Expenses, Etc. Obligor will pay, indemnify and hold the Secured
Party harmless from and against all reasonable costs and expenses (including
taxes, if any) arising out of or incurred in connection with any transfer of
Collateral into or out of the name of the Secured Party and all reasonable costs
and expenses, including reasonable legal fees, of the Secured Party arising out
of or incurred in connection with this Security Agreement.

 

17. Termination. This Security Agreement and the Security Interest shall
terminate following the full payment, satisfaction, or discharge of all Secured
Liabilities. Upon such termination, the Secured Party will promptly deliver to
Obligor appropriate UCC termination statements with respect to Collateral so
released from the Security Interest for filing with each filing officer with
which UCC financing statements have been filed by the Secured Party to perfect
the Security Interest in such Collateral.

 

18. Successors and Assigns. This Security Agreement shall be binding upon and
inure to the benefit of Obligor and the Secured Party and their respective
successors and assigns.

 

19. Severability of Provisions. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement or affecting
the validity or enforceability of this Security Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

   9

 

 

20. Governing Law; Venue. This Security Agreement shall be governed by and
construed, interpreted and enforced in accordance with the internal, substantive
laws of the State of Texas, without giving effect to conflicts of laws
principles. The Parties voluntarily and irrevocably submit to the jurisdiction
of the courts of the State of Texas located in Travis County, Texas, and the
Federal Courts of the United States of America located in Travis County, Texas,
over any dispute between or among the Parties related to or arising out of this
Security Agreement, and each Party irrevocably agrees that all such claims in
respect of such dispute shall be heard and determined exclusively in such
courts. The Parties hereby irrevocably consent to the jurisdiction of such
courts and hereby waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the venue of such dispute related to or
arising out of this Security Agreement brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each Party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. Notwithstanding anything to
the contrary contained herein or in any Loan Document, Lender may bring suit and
otherwise make filings in any jurisdiction in which the Collateral is located to
enforce its rights pursuant to this Security Agreement.

 

21. Waiver of Jury Trial. OBLIGOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SECURITY AGREEMENT OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION WITH THIS SECURITY AGREEMENT OR ARISING FROM
OR RELATING TO ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS SECURITY
AGREEMENT, AND AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

22. Notice. Any notice or communication required or permitted hereunder shall be
made in accordance with the terms of the Loan Agreement.

 

SIGNATURE PAGE FOLLOWS:

 

   10

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Security Agreement as
of the date first written above.

 

  SECURED PARTY:       CrowdOut Capital, LLC   a Texas limited liability company
        By: /s/ Brian Gilmore     Brian Gilmore, President         OBLIGOR:    
  Sunworks Inc.   a Delaware corporation         By: /s/ Paul McDonnel     Paul
McDonnel, Chief Financial Officer

 

[Signature Page to Security Agreement]

 

   

 

 

